 



EXECUTION COPY

Exhibit 10.8.3

AMENDMENT NO. 3 TO
LOAN CERTIFICATE AND SERVICING AGREEMENT

     THIS AMENDMENT NO. 3 TO LOAN CERTIFICATE AND SERVICING AGREEMENT, dated as
of August 27, 2003 (this “Amendment”), is entered into by and among

     (1) CAPITALSOURCE ACQUISITION FUNDING LLC, a Delaware limited liability
company, as the seller (together with its successors and assigns in such
capacity, the “Seller”);

     (2) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“CapitalSource Finance”), as the originator (together with its successors and
assigns in such capacity, the “Originator”), and as the servicer (together with
its successors and assigns in such capacity, the “Servicer”);

     (3) VARIABLE FUNDING CAPITAL CORPORATION, a Delaware corporation (together
with its successors and assigns, “VFCC”), as the purchaser (together with its
successors and assigns in such capacity, the “Purchaser”);

     (4) WACHOVIA CAPITAL MARKETS, LLC (f/k/a Wachovia Securities, Inc.), a
Delaware corporation (together with its successors and assigns, “WCM”), as the
agent for the Purchaser (together with its successors and assigns in such
capacity, the “Purchaser Agent”) and as the agent for the Purchaser Agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”);

     (5) WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION (“Wells Fargo”), not
in its individual capacity but as the backup servicer (together with its
successors and assigns in such capacity, the “Backup Servicer”), and not in its
individual capacity but as the collateral custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”); and

     (6) WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as hedge counterparty
(together with its successors and assigns in such capacity, the “Hedge
Counterparty”), solely for purposes of acknowledging and agreeing to the terms
and provisions hereof.

     Capitalized terms used but not defined herein are used as defined in the
Agreement (defined below).

R E C I T A L S

     WHEREAS, the parties hereto entered into that certain Loan Certificate and
Servicing Agreement, dated as of February 28, 2003, as amended by Amendment No.
1 to Loan Certificate and Servicing Agreement dated as of April 3, 2003 and
Amendment No. 2 to Loan Certificate and Servicing Agreement dated as of June 30,
2003 (as further amended, supplemented, modified or restated from time to time,
the “Agreement”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Originator has acquired three pools of floating rate senior
secured loans, one pool on August 19, 2003 from DVI Business Credit Receivables
Corp. III (defined below), one pool on August 19, 2003 from DVI Business Credit
Corporation (defined below), and one pool on August 21, 2003 from DVI Business
Credit Receivables Corp. III, all three such acquisitions pursuant to the terms
of the DVI Acquisition Agreements;

     WHEREAS, the Originator will on the DVI Funding Dates (defined below)
transfer the Loans acquired from the DVI Financing Originator (defined below) to
the Seller pursuant to the terms of the Sale Agreements; and

     WHEREAS, the parties hereto desire to amend the Agreement as provided
herein;

     NOW THEREFORE, based on the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

     Section 1. Amendments.

     (a) The following definitions in Section 1.1 of the Agreement are hereby
amended and restated in their entirety as follows:

Acquisition Agreements: Collectively, the FINOVA Acquisition Agreement, the
Fleet Acquisition Agreement and the DVI Acquisition Agreements, and each an
“Acquisition Agreement.”

Financing Originator: Collectively, the FINOVA Financing Originator, the Fleet
Financing Originator and the DVI Financing Originator, and each a “Financing
Originator.”

Funding Date: (i) The Business Day following the Closing Date, (ii) the Business
Day following the Fleet Closing Date, (iii) the Business Day following the
applicable DVI Closing Dates, and (iv) as to any incremental Advance, any
Business Day that is one (1) Business Day immediately following the receipt by
the Administrative Agent and the Purchaser Agent of a Borrowing Notice (along
with a Borrowing Base Certificate) in accordance with Section 2.2.

Loan: Any loan purchased by the Originator from a Financing Originator pursuant
to and in accordance with an Acquisition Agreement that is identified on a Loan
List or contributed to the Seller eligible to be purchased by the Seller and
included as part of the Asset Pool on the Closing Date or, with respect to a
Loan purchased from the Fleet Financing Originator, the Fleet Closing Date, or,
with respect to a Loan purchased from the DVI Financing Originator, the DVI
Closing Date.

     (b) Section 1.1 of the Agreement is hereby amended to include the following
new definitions:

2



--------------------------------------------------------------------------------



 



Claw-Back Event: The rescission of, or a court order requiring the Originator
and/or the Seller or any assignee thereof (including, without limitation, the
Purchaser) to repay any principal or interest payments on any Asset theretofore
received by such Person from the related Obligor in connection with any
Insolvency Proceeding involving such Obligor, any Financing Originator, or the
Originator.

DVI Acquisition Agreements: Three certain Purchase Agreements, two dated as of
August 19, 2003, and one dated as of August 21, 2003, all three of which are by
and between the Originator and the DVI Financing Originator, copies of which are
attached hereto as Schedule I.

DVI Closing Date: The applicable closing date of each of the DVI Acquisition
Agreements: August 19, 2003, with regard to the Purchase Agreement of said date
with DVI Business Credit Receivables Corp. III; August 19, 2003, with regard to
the Purchase Agreement of said date with DVI Business Credit Corporation; and
August 21, 2003, with regard to the Purchase Agreement of said date with DVI
Business Credit Receivables Corp. III.

DVI Financing Originator: DVI Business Credit Receivables Corp. III, a Delaware
corporation, or DVI Business Credit Corporation, a Delaware corporation, as
applicable.

DVI Loan Checklists. The lists of loans that identify the items contained in the
Loan Files with respect to the Loans purchased from the DVI Financing
Originator, copies of which are attached hereto as Schedule II, as amended from
time to time.

DVI Loan Lists: The DVI Loan Lists provided by the Seller to the Administrative
Agent and the Collateral Custodian, in the form of Schedule III hereto, as such
list may be amended, supplemented or modified from time to time in accordance
with this Agreement.

     (c) The first paragraph of the definition of “Eligible Loan” in Section 1.1
of the Agreement is hereby amended and restated in its entirety as follows:

Eligible Loan: On any date of determination, each Loan (A) for which the
Administrative Agent, Collateral Custodian and Backup Servicer have received the
following no later than 12:00 p.m. Charlotte, North Carolina time on the Closing
Date (or, with respect to any Loan purchased from the Fleet Financing
Originator, the Fleet Closing Date, or, with respect to any Loan purchased from
the DVI Financing Originator, the DVI Closing Date): (i) a copy of the duly
executed original promissory note and Loan Checklist, the Fleet Loan Checklist
and the DVI Loan Checklist in a form and substance satisfactory to the
Administrative Agent, (ii) a Borrowing Notice and Loan List delivered by the
Seller to the Collateral Custodian and the Administrative Agent as part of the
Borrowing Notice or Monthly Report delivered by the Servicer, and (iii) a
Borrowing Base Certificate; provided, however, that if such Loan is part of a
capital contribution or Required Equity Contribution to the Seller the
Collateral Custodian shall have received the Required Loan Documents within
three (3) Business Days of receipt of the Certificate of Assignment, and
(B) that satisfies each of the following eligibility requirements:

3



--------------------------------------------------------------------------------



 



     (d) Clause (ww) of definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended by deleting the “and” at the end thereof.

     (e) Clause (xx) of definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended by deleting the “.” at the end thereof and
substituting in its place “; and”.

     (f) The definition of “Eligible Loan” in Section 1.1 of the Agreement is
hereby amended by adding the following new clause (yy):

(yy) the Loan is not and will not be subject to a Claw-Back Event, and there is
not and will not be any basis for any such claim, suit or action of any kind
arising out of or in connection with a Claw-Back Event to be brought or made.

     (g) The Agreement is hereby amended by adding the following as a new
Section 5.1(q):

(q) On or prior to September 19, 2003, the Seller and the Servicer shall
instruct each of the Obligors on the Loans purchased from the DVI Financing
Originator to cause all subsequent Collections to be deposited directly to a
Lock-Box Account in the Administrative Agent’s control. Prior to such time, the
Seller and Servicer shall cause all Collections on the Loans purchased from the
DVI Financing Originator received in any lock-box or other account to be removed
and deposited on a daily basis into the Collection Account.

     (h) Clause (20) of Section 11.1(a) of the Agreement is hereby amended by
deleting the “or” at the end thereof.

     (i) Clause (21) of Section 11.1(a) of the Agreement is hereby amended by
deleting the “.” at the end thereof and substituting in its place “; or”.

     (j) Section 11.1(a) of the Agreement is hereby amended by adding the
following new clause (22):

(22) any claim, suit or action of any kind arising out of or in connection with
any Claw-Back Event.

     (k) Schedules I, II and III to this Amendment are hereby added to the
Agreement as new Schedules XII, XIII and XIV to the Agreement.

     (l) The Agreement is hereby amended by adding the following as Section
13.20:

     Section 13.20 WCM Transfer.

     On or about July 1, 2003, WSI was transferred, assigned or otherwise
conveyed (the occurrence of such event, the “WCM Transfer”) to Wachovia Capital
Markets, LLC (“WCM”). Each of the parties hereto, hereby expressly consents to
the assignment by WSI of all of its rights and obligations hereunder to WCM
simultaneous with the WCM Transfer. Each of the parties hereto acknowledges and
agrees that such assignment was

4



--------------------------------------------------------------------------------



 



effective without any further action by any of the parties hereto and from and
after the WCM Transfer, (i) WCM shall be a party hereto and shall have the
rights and obligations of WSI hereunder and (ii) WSI shall cease to be a party
hereto and shall be released from its obligations hereunder.

          (m) The Agreement is amended by adding the following as Section 13.21:

               Section 13.21 Non-Confidentiality of Tax Treatment.

     Notwithstanding anything to the contrary contained herein, all parties
hereto agree that each of them and each of their employees, representatives, and
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including, without limitation, opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure.
“Tax treatment” and “tax structure” shall have the same meaning as such terms
have for purposes of Treasury Regulation Section 1.6011-4; provided, however,
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, the provisions of this Section 13.21 shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the transactions contemplated hereby.

     Section 2. Representations. The Seller, the Originator and the Servicer
(collectively, the “CapitalSource Parties”) each (as to itself only) hereby
represents and warrants as of the date of this Amendment as follows: (i) it is
duly incorporated or organized, validly existing and in good standing under the
laws of its jurisdiction of organization; (ii) the execution, delivery and
performance by it of this Amendment are within its powers, have been duly
authorized, and do not contravene (A) its articles of organization, operating
agreement, or other organizational documents, or (B) any Applicable Law; (iii)
no consent, license, permit, approval, vote, authorization, registration, filing
or declaration with any Governmental Authority or any other Person, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it; (iv) this Amendment has been
duly authorized, executed and delivered by it; (v) this Amendment constitutes
its legal, valid and binding obligation enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(vi) the execution and delivery of this Amendment does not diminish or reduce
its obligations under the Agreement and the other Transaction Documents in any
manner except as specifically set forth herein, (vii) such CapitalSource Party
has no claims, counterclaims, offsets, or defenses to the Aggregate Unpaids
under the Agreement and the other Transaction Documents and the performance of
its obligations thereunder, or if such CapitalSource Party has any such claims,
counterclaims, offsets, or defenses to the Aggregate Unpaids under the Agreement
and the other Transaction Documents, the same are hereby waived, relinquished
and released in consideration of the Administrative Agent’s and the Secured
Parties’ execution and delivery of this Amendment, (viii) it is not in default
under the Agreement; (ix) the representations and warranties of the
CapitalSource Parties set forth in Sections 4.1, 4.2 and 7.8 of the Agreement
are true and correct as of the date hereof (except those that expressly relate
to an earlier date) and all

5



--------------------------------------------------------------------------------



 



of the provisions of the Agreement and the other Transaction Documents, except
as amended hereby, are in full force and effect, and (x) subsequent to the
execution and delivery of this Amendment and after giving effect hereto, no
unwaived event has occurred and is continuing which constitutes an Unmatured
Termination Event or a Termination.

     Section 3. Additional Representations and Warranties. The Originator and
the Seller hereby represent and warrant, as of the DVI Closing Dates, that (i)
the DVI Loan Lists and the information contained in the Borrowing Notice
delivered pursuant to Section 2.2 is an accurate and complete listing in all
material respects of all Assets purchased from the DVI Financing Originator in
the Asset Pool as of the Cut-Off Date and the information contained therein with
respect to the identity of such Assets and the amounts owing thereunder is true
and correct in all material respects as of the related Cut-Off Date, (ii) each
such Loan that is part of the Borrowing Base is an Eligible Loan as of such
date, (iii) no Asset acquired by the Originator from the DVI Financing
Originator is or will be subject to a Claw-Back Event, and there is not and will
not be any basis for any such claim, action or proceeding of any kind arising
out of or in connection with a Claw-Back Event to be brought or made, (iv) each
such Asset is free and clear of any Lien of any Person (other than Permitted
Liens) and in compliance with all Applicable Laws, (v) with respect to each such
Asset, all consents, licenses, approvals, votes, authorizations, registrations
or declarations of any Governmental Authority or any Person (including, without
limitation, any indenture trustee or noteholder) required to be obtained,
effected or given by or to the Financing Originator, the Originator and the
Seller in connection with the transfer of an ownership interest in such Assets
from the DVI Financing Originator to the Originator, from the Originator to the
Seller and from the Seller to the Administrative Agent, as agent for the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect, (vi) the representations and warranties set forth in Section 4.2(a) are
true and correct with respect to each such Asset, and (vii) the DVI Acquisition
Agreements (x) were duly authorized and executed by the parties thereto,
(y) constitute the legal, valid and binding obligation of the parties thereto,
enforceable in accordance with its terms, and (z) do not conflict with the terms
of any Contractual Obligation applicable to the DVI Financing Originator.

     Section 4. Liens. Each CapitalSource Party affirms the Liens and security
interests created and granted by it in the Agreement and the other Transaction
Documents and agrees that this Amendment shall in no manner adversely affect or
impair such Liens and security interests.

     Section 5. Agreement in Full Force and Effect as Amended.

     Except as specifically amended hereby, the Agreement shall remain in full
force and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement as amended by
this Amendment, as though such terms and conditions were set forth herein.

     Section 6. Conditions Precedent.

     This Amendment shall not be effective until (i) having been duly executed
by, and delivered to, the parties hereto, (ii) delivery to the Administrative
Agent (in a form acceptable to

6



--------------------------------------------------------------------------------



 



the Administrative Agent) of (A) a perfection and true sale opinion as to the
transfer from the DVI Financing Originator to the Originator, (B) a bring-down
of the existing perfection and true sale opinions as to the transfer from the
Originator to the Seller and from the Seller to the Purchaser (perfection only),
and (C) a due authorization, execution and enforceability opinion with respect
to the DVI Acquisition Agreements and this Amendment; (iii) payment of the
reasonable legal fees and expenses of Mayer, Brown, Rowe & Maw LLP as counsel to
the Administrative Agent in connection with this Amendment, prior amendments and
the prior closing and any third party expenses; and (iv) such other documents,
agreements, certification, or legal opinions as the Administrative Agent, may
reasonably require.

     Section 7. Miscellaneous.

     (a) This Amendment may be executed in any number of counterparts, and by
the different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

     (b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

     (c) This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

     (d) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

     (e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

     (f) This Amendment represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

     (g) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

     (h) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR

7



--------------------------------------------------------------------------------



 



OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

     
THE SELLER:
  CAPITALSOURCE ACQUISITION FUNDING LLC           By: /s/ STEVEN A. MUSELES
Name: Steven A. Museles
Title: Senior Vice President           CapitalSource Acquisition Funding LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Controller
Facsimile No.:(301) 841-2375
Confirmation No.:(301) 841-2731
THE ORIGINATOR
AND THE SERVICER:
  CAPITALSOURCE FINANCE LLC     By: /s/ STEVEN A. MUSELES
Name: Steven A. Museles
Title: Senior Vice President     CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Controller
Facsimile No.: (301) 841-2375
Confirmation No.: (301) 841-2731

[Signatures Continued on the Following Page]

S-1



--------------------------------------------------------------------------------



 



     
VFCC:
Commitment:
$115,000,000
  VARIABLE FUNDING CAPITAL
CORPORATION     By: Wachovia Capital Markets, LLC, as
attorney-in-fact
By: /s/ DOUGLAS R. WILSON, SR
Name: Douglas R. Wilson, Sr.
Title: Vice President           Variable Funding Capital Corporation
c/o Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Conduit Administration
Facsimile No.:(704) 383-6036
Confirmation No.:(704) 383-9343

With respect to notices required pursuant to Section 13.2 of the Agreement, a
copy of notices sent to VFCC shall be sent to:

          Lord Securities Corp.
2 Wall Street, 19th Floor
New York, New York 10005
Attention: Vice President
Facsimile No.:(212) 346-9012
Confirmation No.:(212) 346-9008      
THE ADMINISTRATIVE AGENT AND
THE PURCHASER AGENT:
  WACHOVIA CAPITAL MARKETS, LLC           By: /s/ PAUL BURKHART
Name: Paul Burkhart
Title: Vice President
Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Conduit Administration
Facsimile No.:(704) 383-6036
Confirmation No.:(704) 383-9343

[Signatures Continued on the Following Page]

S-2



--------------------------------------------------------------------------------



 



     
THE BACKUP SERVICER:
  WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION, not in its
individual capacity but solely as Backup
Servicer           By: /s/ JOE NARDI
Name: Joe Nardi
Title: Assistant Vice President           Wells Fargo Bank Minnesota, National
Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services
Asset-Backed Administration
Facsimile No.:(612) 667-3539
Confirmation No.:(612) 667-8058      
THE COLLATERAL CUSTODIAN:
  WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION, not in its
individual capacity but solely as
Collateral Custodian           By: /s/ JOE NARDI
Name: Joe Nardi
Title: Assistant Vice President           Wells Fargo Bank Minnesota, National
Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services
Asset-Backed Administration
Facsimile No.:(612) 667-3539
Confirmation No.:(612) 667-8058

S-3



--------------------------------------------------------------------------------



 



SCHEDULE I

DVI ACQUISITION AGREEMENTS

(SEE ATTACHED)

 



--------------------------------------------------------------------------------



 



SCHEDULE II

DVI LOAN CHECKLISTS

(SEE ATTACHED)

 



--------------------------------------------------------------------------------



 



SCHEDULE III

DVI LOAN LISTS

(SEE ATTACHED)

 